Dissenting Opinion by
Judge DiSalle :
I respectfully dissent.
Section 4 of the Act of January 23, 1974, (Public Contracts Act), P.L. 9, 73 P.S. §1604, specifies the procedure to be followed in contests involving the right to withdraw a bid from consideration after its opening. First, if the contracting body intends to contest the right of a bidder to withdraw a bid, it must hold a hearing on the claim. Second, if the contracting body denies the claim-for withdrawal, the bidder may elect *133to arbitrate tbe matter. In the instant case, Appellee scheduled and held a hearing on Appellant’s request to withdraw its bid. Subsequent to the denial of the request, Appellant informed Appellee of its election to submit the dispute to arbitration. Appellee then filed its petition for declaratory judgment seeking a determination of whether the failure to comply with the timely notice requirement of Section 2 of the Public Contracts Act, 73 P.S. §1602, precludes a bidder from demanding arbitration. Appellant thereafter filed the preliminary objections which are presently before us. Since Appellee purported initially to follow the prescribed procedure by conducting a hearing, I believe it cannot attempt to circumvent the next required step, arbitration, by requesting declaratory judgment. In changing direction in mid-stream, so to speak, Appellant is, in effect, forum shopping. This we cannot permit. Feeling as I do that Appellee’s actions amounted to a waiver or estoppel of its right to invoke the equity jurisdiction of the lower court, I would reverse the dismissal of Appellant’s preliminary objections. In light of the above, it is not necessary to reach the merits of Appellee’s petition.1
Judge Rogers joins in this dissent.

 A reading of Sections 2 and 4 suggests that all questions raised in connection with the right of a bidder to withdraw must be submitted to arbitration. Section 2 has two qualifications on the right to withdraw: the first is that of the two day written notice, and the second is that the bid may not be withdrawn if the result would be the award of the contract on another bid of the withdrawing bidder, or that of an enterprise in which the withdrawing bidder has an interest. Obviously, the issue of whether a withdrawing bidder had an interest in an enterprise which was awarded the bid is arbitrable under Section 4. Since no distinction is made between the two .provisos, we should make none. Certainly, no harm would result if, in this case, the question of timeliness of notice were submitted to arbitration. I see no need to encumber our courts with matters for which the legislature has provided a statutory remedy.